Order of disposition, Family Court, New York County (Sheldon M. Rand, J.), entered on or about April 11, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of menacing in the third degree, and imposed a conditional discharge for a period of one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence established each of the elements of menacing in the third degree (Penal Law § 120.15). Concur—Andrias, J.P., Lerner, Friedman and Marlow, JJ.